Exhibit 10.1

REDEMPTION AGREEMENT

This REDEMPTION AGREEMENT (this Agreement) dated as of May 31, 2018 by and
between UNIMIN CORPORATION, a Delaware corporation (Unimin), and SCR-SIBELCO NV,
a company incorporated under the laws of Belgium (Sibelco). Unimin and Sibelco
are each referred to herein individually as a party and collectively as the
parties.

WHEREAS, Unimin and Sibelco have entered into a business contribution agreement,
dated as of May 31, 2018 (the Business Contribution Agreement) with Sibelco
North America, Inc. (HPQ Co), pursuant to which Unimin conveyed and contributed
certain assets to HPQ Co solely in exchange for 999 shares of common stock, par
value $0.01 per share, of HPQ Co, and the assumption of certain liabilities
relating to such assets, on the terms and subject to the conditions set forth in
the Business Contribution Agreement; and

WHEREAS, pursuant to the Business Contribution Agreement, Unimin now desires to
sell the HPQ Co Shares solely in exchange for the redemption of certain shares
of common stock of Unimin held by Sibelco, on the terms and conditions set forth
below.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties, the parties hereby agree as
follows:

Section 1. Definitions. As used in this Agreement, the terms set out below shall
have the following meanings:

 

(a) Closing shall mean the consummation of the Redemption.

 

(b) HPQ Co Shares shall mean one thousand (1,000) shares of common stock of HPQ
Co, par value $0.01 per share.

 

(c) Person shall mean any individual, corporation, firm, partnership, joint
venture or other entity.

 

(d) Redemption shall mean the redemption of the Unimin Shares acquired by Unimin
from Sibelco, as contemplated by Section 2 of this Agreement.

 

(e) Unimin Shares shall mean one hundred sixty-nine thousand and five hundred
fifty (169,550) shares of common stock of Unimin, par value $1.00 per share,
owned by the Sibelco.

Section 2. Redemption. Unimin hereby agrees to redeem the Unimin Shares owned by
Sibelco and, in consideration therefor, Sibelco hereby agrees to assign,
transfer and convey the Unimin Shares to Unimin by duly executing and delivering
to Unimin a stock power substantially in the form attached hereto as Exhibit A.

Section 3. Consideration. In consideration of the Redemption, Unimin hereby
agrees to assign, transfer and convey the HPQ Co Shares, being all of the
outstanding shares of common stock of HPQ Co, to Sibelco by duly executing and
delivering to Sibelco a stock power substantially in the form attached hereto as
Exhibit B.



--------------------------------------------------------------------------------

Section 4. Representations and Warranties. Each party represents and warrants to
the other parties that it has all requisite corporate or equivalent power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The parties acknowledge and agree that this Agreement is
made without any other representation or warranty.

Section 5. Closing. The Closing will be deemed to take place at the offices of
Freshfields Bruckhaus Deringer US LLP, 601 Lexington Avenue, New York, NY 10022,
immediately following execution of this Agreement, at which time the parties
hereto shall make all the deliveries contemplated in this Agreement.

Section 6. Further Assurances. The parties hereby covenant, at any time and from
time to time after delivery of this instrument, at the other party’s request and
without further consideration, to execute and deliver, or cause to be executed
and delivered, all such further documents and instruments, and to take all such
further actions as shall be necessary to carry out the intent of this Agreement.

Section 7. No Third-Party Beneficiaries. There are not any intended third-party
beneficiaries of any provision of the Agreement.

Section 8. Amendments; No Waivers.

 

(a) Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement or, in the case of a waiver, by each
party against whom the waiver is to be effective.

 

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

Section 9. Assignment. Neither this Agreement nor any of the rights, interests
or obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by either party without the prior written consent
of the other party. Any purported assignment without such consent shall be void.
This Agreement shall be binding upon, inure to the benefit of, and be
enforceable by, the parties and their respective successors and assigns.

Section 10. Governing Law. This Agreement shall governed by, and construed in
accordance with, the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of the conflicts of laws
thereof: provided, however, that the laws of the respective jurisdictions of
incorporation of each of the parties hereto shall govern the relative rights,
obligations, powers, duties and other internal affairs of such party and its
board of directors.

Section 11. Captions. The captions herein are included for convenience of
reference only and shall be ignored as in the construction or interpretation
hereof.



--------------------------------------------------------------------------------

Section 12. Severability. If any term, provision, covenant, restriction or other
condition of this Agreement is held by a court of competent jurisdiction or
other authority to be invalid, illegal or incapable of being enforced by any
rule or law, or public policy, all other terms, provisions, covenants,
restrictions and conditions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated by this Agreement is not affected in any manner materially adverse
to either party. Upon such a determination, the parties shall negotiate in good
faith to modify this Agreement so as to affect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated by this Agreement are consummated to the extent
possible.

Section 13. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties.

Section 14. Enforcement; Expenses of Litigation.

 

(a) Each party hereby consents to the exclusive jurisdiction of any Delaware
State or United States Federal court sitting within the State of Delaware with
respect to disputes arising out of this Agreement.

 

(b) Upon final and non-appealable judgment by a court of competent jurisdiction
with respect to any disputes arising out of this Agreement, the party against
which judgment has been entered shall reimburse the prevailing party for all
reasonable fees and expenses incurred in connection with the defense or
prosecution, as the case may be, of such dispute.

Section 15. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 16. Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter of this Agreement.

Section 17. Specific Performance. The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their authorized officer as of the date first above written.

 

UNIMIN CORPORATION By:  

/s/ Campbell Jones

  Name:   Campbell Jones   Title:   President and Chief Executive Officer
SCR-SIBELCO NV By:  

/s/ Kurt Decat

  Name:   Kurt Decat   Title:   Member of Executive Committee SCR-SIBELCO NV By:
 

/s/ Laurence Boens

  Name:   Laurence Boens   Title:   Member of Executive Committee

Signature Page to HPQ Redemption Agreement



--------------------------------------------------------------------------------

EXHIBIT A

STOCK POWER

FOR VALUE RECEIVED, SCR-Sibelco NV hereby sells, assigns and transfers unto
Unimin Corporation 169,550 shares of the common stock, par value $1.00 (the
Shares) of Unimin Corporation, a Delaware corporation (the Corporation),
standing in its name on the books of the Corporation, and does hereby
irrevocably constitute and appoint Freshfields Bruckhaus Deringer US LLP
attorney to transfer the said Shares on the books of the Corporation maintained
for that purpose, with full power of substitution in the premises.

Dated: May 31, 2018



--------------------------------------------------------------------------------

By:  

                                          

Name: Kurt Decat Title: By:  

                                      

Name: Laurence Boens Title:

Signature Page to HPQ Stock Power



--------------------------------------------------------------------------------

EXHIBIT B

STOCK POWER

FOR VALUE RECEIVED, Unimin Corporation hereby sells, assigns and transfers unto
SCR-Sibelco NV 1,000 shares of the common stock, par value $0.01 (the Shares) of
Sibelco North America, Inc., a Delaware corporation (the Corporation), standing
in its name on the books of the Corporation, and does hereby irrevocably
constitute and appoint Freshfields Bruckhaus Deringer US LLP attorney to
transfer the said Shares on the books of the Corporation maintained for that
purpose, with full power of substitution in the premises.

Dated: May 31, 2018



--------------------------------------------------------------------------------

By:

 

                                                           

Name: Campbell Jones

Title:

Signature Page to HPQ Stock Power